              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page
                                                                 USDC1 of 9
                                                                       SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                             UNITED STATES DISTRICT COURT        DATE FILED: 01/19/2021
                               SOUTHERN DISTRICT OF NEW YORK

WILLIAM RICHARD HAMILTON,                         )
                                                  )
                  Plaintiff,                      )
                                                  )
         vs.                                      ) Case No: 1:20-cv-04431-CM
                                                  )
EARLY WARNING SERVICES, LLC.;                     )
SANTANDER BANK, N.A.,                             )
                                                  )
                  Defendants.                     )

                                STIPULATED PROTECTIVE ORDER

        Defendants Early Warning Services, LLC and Santander Bank, N.A. (collectively,

“Defendants”), by counsel, and Plaintiff William Richard Hamilton (collectively, the “Parties”),

hereby stipulate to the following Stipulated Protective Order regarding confidential information in

the ongoing dispute in the United States District Court for the Southern District of New York, Case

No. 1:20-cv-04431-CM (the “Action”).

        This case is currently in discovery, and it appears that such discovery will involve the

disclosure of personal, confidential, trade secret, proprietary, technical, business and/or financial

information (hereinafter referred to collectively as “confidential information” or “confidential

material”). Accordingly, the Parties consent to the following terms and conditions of this

Stipulated Protective Order and further agree to the entry of this Stipulated Protective Order by

the Court:

        1.        All confidential information in this case shall be used solely for the purpose of this

litigation and for no other purpose. In no event shall any person receiving confidential information

use it for commercial or competitive purposes, make any public disclosure of the contents thereof,

or use it in any other litigation, other than in conjunction with prosecuting or defending this

litigation, provided, however, that nothing in this Stipulated Protective Order will affect the


112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 2 of 9




admissibility in other litigation or judicial proceedings of anything produced in the present matter.

Rather, the admissibility of such things in other litigation and judicial proceedings shall be

determined by the arbitrator or judge presiding over those proceedings.

        2.        If any answer given or document produced in response to any discovery in this case

contains any confidential information, the responding party may mark such information or

document as “CONFIDENTIAL.” Any information or document so marked shall not be disclosed

to any person except as may be permitted by this Order. The designation of any information as

“CONFIDENTIAL” shall be made in good faith.

        3.        This Stipulated Protective Order shall not abrogate or diminish any contractual,

statutory or other legal obligation or right of any party or person with respect to confidential

information.

        4.        The aforesaid designation as to documents shall be made by placing a rubber stamp

impression, label or other mark of the word “CONFIDENTIAL” on each page of the document

which the designating party wishes to designate as confidential. All documents so designated shall

be labeled prior to the transmission of a physical copy thereof to the receiving party. Any and all

medical records and financial records shall be assumed confidential. No designation of these

records as “CONFIDENTIAL” is necessary for purposes of this order.

        5.        The parties may designate portions of deposition testimony as “CONFIDENTIAL”

by so designating such testimony before, during or after the deposition. If testimony is designated

as “CONFIDENTIAL,” the designating party will clearly state on the record the reason for such

designation. Simply denominating testimony as confidential is insufficient for purposes of this

Order. The designation of testimony as confidential will not render the entire deposition as

confidential. Only the specific portion of the testimony will receive a preliminary confidential




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 3 of 9




designation. If testimony is designated as confidential following the deposition, said designation

must be made no later than 15 days after receipt of said deposition transcripts. Any court reporter

who transcribes testimony in this action at a deposition shall agree, before transcribing any such

testimony, that testimony is “CONFIDENTIAL” and shall remain confidential and shall not be

disclosed except as provided in this Order; the copies of any transcript, reporter's notes, or other

transcription records of any such testimony shall be retained in absolute confidentiality and

safekeeping by such reporter or delivered to attorneys of record.

        6.        Subject to the provisions below, information and documents designated as

“CONFIDENTIAL” shall be disclosed only to the Court, the parties, their attorneys, witnesses or

potential witnesses and persons assisting counsel. As used herein, the term “parties” includes the

parties’ officers, directors and employees in a management capacity. As used herein, the phrase

“persons assisting counsel” shall mean clerks, paralegals and secretaries in the regular employ of

the parties’ counsel, as well as any expert whose technical advice is being or will be used in

connection with this litigation, either in preparation for trial or in the trial itself.

        7.        If any party or attorney for any party in this litigation desires to give, show, make

available or communicate any information or document designated “CONFIDENTIAL” to any

person, other than the Court, or a party, such as to a person assisting counsel or to any witness,

potential witness and/or expert witness, the attorney or party shall first give a copy of this

Stipulated Protective Order to such person, who shall read this Stipulated Protective Order, be

fully familiar with its provisions, and execute the Non-Disclosure Agreement attached hereto as

Exhibit A.. If the third-party refuses to execute the Non-Disclosure Agreement, the confidential

information shall not be disclosed to the third party.




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 4 of 9




        8.        Inadvertent production of any document or material without a designation of

“CONFIDENTIAL” will not be deemed to waive a party’s claim as to its confidential nature or

estop the party from so designating the particular document or material as confidential at a later

date. Disclosure of such document or material by any party prior to such designation, however,

shall not be deemed in violation of the provisions of this Order. “CONFIDENTIAL” documents

produced by any party or nonparty through discovery in this suit prior to the entry of this Order by

the Court shall be subject to the provisions of this Order to the same extent as if this Order had

already been entered by the Court, unless the Court directs otherwise.

        9.        The Stipulated Protective Order shall not, in itself, be construed to waive any

applicable privilege, work-product protection, or other protection or to affect the ability of a party

to seek relief for an inadvertent disclosure of material protected by privilege, work-product

protection, or other protection.

        10.       With respect to any information or document, or portion thereof, which has been

designated “CONFIDENTIAL,” any party may at any time serve a written notice of objection to

such designation. Counsel shall attempt to resolve the dispute informally. If no agreement can be

reached, the designating party may move the Court for an Order permitting confidential treatment

to the documents or information in question within seven (7) days of the parties’ final attempt to

resolve such a dispute informally. If such a motion is filed, the documents and/or information shall

be kept confidential pending a ruling on the motion. The party asserting confidentiality has the

burden to prove that the documents and/or information deserve such treatment. If such a motion is

not filed, the documents and/or information need not be kept confidential unless and until a Court

decides otherwise.




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 5 of 9




        11.       Absent having first obtained the consent of the other parties to this action, if any

party or attorney for any party files with the Court a motion, application or other document (a

“Filing”) that incorporates or reveals the contents of any document or material that has been

designated as “CONFIDENTIAL,” that Filing shall be delivered to the Court and to the other

parties enclosed in a sealed envelope bearing the caption of this action, an indication of the nature

of the contents, and the following legend:

                                          CONFIDENTIAL

                  This envelope contains documents or information designated
                  confidential pursuant to an order entered by the United States
                  District Court for the Southern District of New York in the above-
                  captioned action. This envelope shall not be opened or unsealed
                  without the express direction of a judge of this Court, and its
                  contents shall not be displayed or revealed, except as the Court may
                  order. This envelope and its contents shall at all times be maintained
                  separate and apart from the publicly available files of this case.

Alternatively, where the document or material designated as “CONFIDENTIAL” is contained in

a Filing but is not material to issues addressed in Court submissions and the parties agree that the

redaction of personal, confidential and/or identifying information would be sufficient to protect

the interests of parties, the parties may file redacted documents without following the above

requirements of this paragraph 11 and without further order of the Court.

        12.       Regardless of whether or not the procedure outlined in paragraph 11 above is

followed, any information or documents that have been designated “CONFIDENTIAL” that are

filed with the Court, or any pleadings, motions, or other papers that disclose any such information,

shall be kept confidential by the Court and all parties.

        13.       After the termination of this action, the restrictions on communications and

disclosures provided for herein shall continue to be binding upon the parties and upon all of the

persons to whom documents, answers to interrogatories, deposition transcripts or other items of



112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 6 of 9




discovery designated as “CONFIDENTIAL” or material contained herein have been

communicated or disclosed pursuant to the provisions of this Stipulated Protective Order or any

other order of the Court. Further, within 60 days of the conclusion of the Action, all documents

designated as “CONFIDENTIAL,” including all copies which may have been disclosed to expert

witnesses, shall be either returned to the party producing it or destroyed.

        14.       This Stipulated Protective Order is intended to provide a mechanism for the

handling of confidential documents and information. It is not intended by the Parties to act as a

waiver of the right to object to any disclosure of information or production of any documents they

deem confidential on any grounds they may deem appropriate, including, without limitation,

confidentiality, relevance or privilege. Further, the provisions of this Stipulated Protective Order

shall not affect the admissibility of evidence at the litigation hearing or any preliminary evidentiary

proceeding, except as directed by separate order entered for good cause shown.

        15.       Nothing in this Stipulated Protective Order shall preclude any of the parties from

otherwise seeking a modification of this Stipulated Protective Order.

        16.       The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

        17.       The requirements of this Order are in addition to those set forth by any previous

Order of the Court.

        18.       The following ADDENDUM is deemed incorporated into the parties’ Stipulated

Protective Order: the parties understand that the Court’s “so ordering” of this stipulation does not

make the Court a party to the stipulation or imply that the Court agrees that documents designated

as “Confidential” by the parties are in fact confidential. It has been this Court’s consistent

experience that confidentiality stipulations are abused by parties and that much material that is not




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 7 of 9




truly confidential is designated as such. The Court does not intend to be a party to such practices.

The court operates under a presumption that the entire record should be publicly available.

        The Court does not ordinarily file decisions under seal or redact material from them. If the

Court issues a decision in this case that refers to “confidential” material under this stipulation, the

decision will not be published for ten days. The parties must, within that ten-day period, identify

to the Court any portion of the decision that one or more of them believe should be redacted,

provide the Court with the purportedly confidential material, and explain why that material is truly

confidential. The Court will then determine whether the material is in fact genuinely deserving of

confidential treatment. The Court will only redact portions of a publicly available decision if it

concludes that the material discussed is in fact deserving of such treatment. The Court’s decision

in this regard is final.

        If this addendum is acceptable to the parties, the Court will sign their proposed

confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the Court

will not sign the stipulation, and should allegedly confidential material be produced, the parties

will be referred to the magistrate judge for a document by document review and decision on

whether that document should be subject to confidential treatment.

Notwithstanding paragraphs 11 and 12, the parties must comply with Rule 5 of the undersigned's
Individual Practices in Civil Cases when filing information that has been designated as confidential.
        IT IS SO ORDERED.

                       January 19 2021
        Dated: __________________,                     ______________________________
                                                       UNITED STATES DISTRICT JUDGE




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 8 of 9




                            Exhibit A to Stipulated Protective Order


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




112376342v1
              Case 1:20-cv-04431-VEC Document 38 Filed 01/19/21 Page 9 of 9




   WILLIAM RICHARD HAMILTON,                        ) Case No.: 1:20-cv-04431
                                                    )
                                                    )
                         Plaintiff,                 )
                                                    )   NON-DISCLOSURE
              vs.
                                                    )      AGREEMENT
   EARLY WARNING SERVICES, LLC;                     )
   SANTANDER BANK, NA.,                             )
                                                    )
                         Defendants.                )


                    I,                                    , acknowledge that I have read and

 understand the Stipulated Protective Order in this action governing the non-disclosure of

 documents, transcripts, materials, testimony and information that have been designated as

 “CONFIDENTIAL” (“Confidential Materials”). I agree that I will not disclose such

 Confidential Materials to anyone other than for purposes of this litigation and that at the

 conclusion of the litigation I will return all Confidential Materials in my possession to the

 party or attorney from whom I received it. By acknowledging these obligations under the

 Stipulated Protective Order, I understand that I am submitting myself to the jurisdiction of the

 United States District Court for the Southern District of New York for the purpose of any

 issue or dispute arising hereunder and that my willful violation of any term of the Stipulated

 Protective Order could subject me to punishment for contempt of Court.



                                                      Name:
                                                      Date:




112376342v1
